NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS ALFREDO RIVERA CERON,                     No.    17-72834

                Petitioner,                     Agency No. A200-552-996

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**


Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Jesus Alfredo Rivera Ceron, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying withholding of removal and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the agency’s particularly

serious crime determination and review for substantial evidence the denial of CAT

relief. Konou v. Holder, 750 F.3d 1120, 1127, 1124 (9th Cir. 2014). We review de

novo questions of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We

deny the petition for review.

      The agency did not err or abuse its discretion in determining Rivera Ceron’s

conviction is a particularly serious crime that renders him ineligible for

withholding of removal, where the agency relied on the appropriate factors and

proper evidence in reaching its conclusion. See 8 U.S.C. § 1231(b)(3)(B)(ii);

Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077 (9th Cir. 2015) (court’s

review of the agency’s discretionary particularly serious crime determination is

limited to ensuring the agency relied on the appropriate factors and proper

evidence; the court may not reweigh the evidence). Rivera Ceron’s contention that

his conviction is not a per se particularly serious crime under 8 U.S.C.

§ 1231(b)(3)(B) is misplaced because the agency conducted a case-specific, not per

se, analysis. See 8 U.S.C. § 1231(b)(3)(B).

      Because the particularly serious crime determination is dispositive, we do

not, and the BIA was not required to, address Rivera Ceron’s contentions that he

otherwise established eligibility for withholding of removal. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).


                                          2                                     17-72834
      Substantial evidence supports the agency’s denial of CAT protection, where

Rivera Ceron did not establish he would be tortured by or with the acquiescence of

the Guatemalan government. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033

(9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                        3                                  17-72834